Citation Nr: 1642308	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  09-10 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than October 20, 2003, for an award of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 40 percent for partial paralysis of the left lower radicular group.  

3.  Entitlement to a total rating by reason of individual unemployability (TDIU) prior to June 13, 2006.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 to February 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in December 2010, so that an intertwined issue could be adjudicated, in May 2013 for further development of the evidence, and in March 2016, so the Veteran could be afforded the opportunity for another hearing on appeal on the additional issues that had been certified subsequent to the August 2010 Board hearing.  These were accomplished, with the Veteran's representative withdrawing the request for an additional hearing in correspondence received in July 2016.  The case has now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied entitlement to service connection for PTSD on the basis that the Veteran did not have a confirmed diagnosis of this disability.
 
2.  A claim to reopen entitlement to service connection for PTSD was received on October 20, 2003. 
 
3.  Service connection for PTSD was granted in a May 2008 rating decision with the RO eventually awarding an effective date of October 20, 2003.  

4.  During the one-year period following notice of the January 2002 denial of entitlement to service connection for PTSD, the RO was in constructive possession of a VA treatment record dated in February 2001 showing a confirmed diagnosis of PTSD based on a verified stressor. 
 
5.  The February 2001 VA treatment record raised a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.
 
6.  The RO received the Veteran's initial claim for service connection for PTSD on October 31, 2000, and the medical evidence confirmed the diagnosis of PTSD. 
 
7.  The weight of evidence shows that there was no informal claim, formal claim, or written intent to file a claim of entitlement to service connection for PTSD prior to October 31, 2000.  

8.  The preponderance of the evidence shows that the Veteran's right hand is dominant.  

9.  Throughout the appeal, the Veteran's left upper extremity paralysis has been manifested by decreased muscle strength, signs of atrophy and decreased sensation, with EMG studies showing moderate impairment of the median nerve and mild impairment of the ulnar nerve, which is productive of moderate incomplete paralysis of the median nerve and mild incomplete paralysis of the ulnar nerve.  

10.  Prior to June 13, 2006, service connection was in effect for PTSD, rated 50 percent disabling; and partial paralysis of the left lower radicular group, rated 40 percent disabling.  

11.  The veteran reported that he had four years of college education and work experience a claims handler.  

12.  Prior to June 13, 2006, the service-connected disabilities, standing alone, are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The January 2002 rating decision as to the denial of entitlement to service connection for PTSD is not final.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).
 
2.  The criteria for an assignment of an effective date of October 31, 2000, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1, 3.400 (2015).

3.  The criteria for an increased rating in excess of 40 percent for partial paralysis of the left lower radicular group have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.69, 4.124a, Diagnostic Code (Code) 8512 (2015).  

4.  The requirements for a TDIU were not met prior to June 13, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340. 3.341, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in July 2003, June 2006, and August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in December 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Earlier Effective Date 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing VA regulation provides that the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(a). 

In general, the effective date for an award of service connection for a disability shall be the day following separation from active service or date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date shall be date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

 In general, a decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

When new and material evidence is submitted within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  See 38 C.F.R. §§ 20.1103, 20.1104, and 20.1304(b)(1) of this chapter.  38 C.F.R. § 3.400(q)(1).  

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.  

Date of receipt means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).

Service connection for PTSD, rated 100 percent disabling, was awarded by VA in a May 2008 rating decision.  The RO assigned an effective date for the award of June 13, 2006.  The Veteran appealed the effective date of the award, contending that service connection should have been made effective as of October 2000, when he initially submitted a claim of service connection.  By rating decision dated in November 2012, the RO found clear and unmistakable error (CUE) in the assignment of the effective date and retroactively awarded service connection as of October 20, 2003.  A 50 percent rating was assigned from that date until June 13, 2006 when the 100 percent rating took effect.  The Veteran did not appeal the assignment of the 50 percent rating.  

Review of the record shows that the Veteran submitted his initial claim for compensation benefits soon after his discharge from service in 1967.  No mention was made of a psychiatric disorder.  On October 31, 2000, correspondence was received from the Veteran that included an informal claim of service connection for PTSD.  By rating decision dated in January 2002, the RO denied service connection on the basis that there was no clear diagnosis of PTSD.  Evidence considered at the time of the rating decision included the Veteran's STRs and report of separation from service.  It was noted in the rating decision that the Veteran had been requested to provide additional evidence in support of his claim for service connection for PTSD, but had not responded to the request.  The Veteran was notified of the decision, and of his appellate rights, but did not disagree or submit additional evidence within one year of the rating decision.  

The Board has reviewed VA outpatient treatment records dated in 2000 and 2001, associated with the claims file July 2003, which include an assessment of PTSD in October 2000, a December 2000 psychiatric evaluation showing a diagnosis of anxiety disorder, and a March 2001 VA evaluation showing a diagnosis of PTSD.  Review of the March 2001 evaluation shows that the diagnosis was based upon a noncombat stressor described by the Veteran, being pinned under a truck during service, an event that has been verified in the Veteran's STRs and is the basis of service connection for the Veteran's left upper extremity disability.  

In general, since the Veteran did not file a notice of disagreement with the January 2002 denial of entitlement to service connection for PTSD within the one-year period of receiving notification of that denial, the Board would merely look at when he first filed his claim to reopen.  During the one-year period following the January 2002 denial of entitlement to service connection for PTSD; however, the RO was in constructive possession of a VA treatment record dated in March 2001 showing a diagnosis of PTSD based upon a verified noncombat stressor.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).   

Therefore, the first question is pursuant to 38 C.F.R. § 3.400(q)(1):  whether this treatment record is new and material evidence submitted in conjunction with the original claim that would result in the effective date of the grant of service connection for PTSD being as though the January 2002 denial had not been rendered. 

As noted, at the time of the January 2002 rating decision that denied entitlement to service connection for PTSD, the evidence physically of record in the claims file consisted of STRs that showed no confirmed diagnosis of PTSD. 

The evidence constructively in possession of the RO during the one-year period in which the Veteran could have filed an appeal and, indeed, at the time of the January 2002 rating, included the February 2001 psychologic evaluation with a confirmed diagnosis of PTSD based upon a confirmed stressor.  This record was not considered by the RO in its January 2002 rating decision.  Therefore, the February 2001 VA treatment is not cumulative or redundant.  Given that the February 2001 treatment record pertains to whether the Veteran had a confirmed diagnosis of PTSD, this record raised a reasonable possibility of substantiating the claim because the claim was denied in January 2002 on the basis of no confirmed diagnosis of PTSD.  Thus, the evidence is considered new and material, and pursuant to 38 C.F.R. § 3.400(q)(1) , the effective date for the grant of service connection for tinnitus will be as though the January 2002 rating decision as to the denial of entitlement of service connection for PTSD was not rendered.  

The RO received the Veteran's initial claim for service connection for PTSD on October 31, 2000.  There is no indication in the record that there was an informal claim, formal claim, or written intent to file a claim of entitlement to service connection for PTSD prior to this date.  In fact, in correspondence received from the Veteran and his representative, it is argued that the proper effective date of the award of service connection for PTSD should be October 31, 2000.  Therefore, entitlement to service connection for PTSD arose on October 31, 2000, the date of receipt of the claim, and effective date for the grant of service connection for PTSD is October 31, 2000.

Increased Rating for Partial 
Paralysis of the Left Lower Radicular Group

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service connection for partial paralysis of the lower radicular group was granted by the RO in a March 1968 rating decision.  The 40 percent disability rating was awarded under the provisions of Code 8512 for severe incomplete paralysis of the minor extremity.  It is noted that the Veteran's STRs, including examination prior to service and for separation from service, show that the Veteran was right-handed.  The Veteran claimed an increased rating in June 2003.  

In a December 2001 disability determination the Veteran's history of a crush injury of the left arm in service was noted.  The Veteran had tingling, numbness, pain all the time, weakness, loss of sensation and paralysis.  This was said to interfere with his ability to function in that he was unable to perform fine motor skills.  The symptoms were constant.  He had pain when sleeping at night.  He reported last having worked in January 2002.  On examination, the Veteran was noted to have neuralgia in that he had burning pain and numbness in the arms and shoulders.  Motor strength in the left arm and hand was limited to 3/5 in extension at the wrist, 3/5 extension at the elbow, 3/5 flexion at the elbow, 3/5 abduction at the shoulder, and 3/5 adduction at the shoulder.  Sensory function was decreased to touch in the left second and third fingers.  Biceps and triceps reflexes were +1 on the left and +4 on the right.  Examination of the lower extremities was normal.  The diagnosis was partial paralysis of the left lower radicular group.  

An examination was conducted by VA in July 2006.  At that time the Veteran reported that the weakness of his left arm had resolved to some extent, but that he still continued to have weakness in the left wrist that was spreading to the hand.  He also has numbness, which comes and goes, but if he tries to use the arm much, it became constant.  He also had occasional tingling only in the hand.  He reported that the pain was constant, showed no flare ups, but if he used it, the intensity of the pain increased.  The Veteran stated that he had been left-handed, but that he had had to develop his right hand due to the injury on the left.  The Veteran used a splint at night and said that it might help his symptoms a little.  While he had not worked for the past five years, he had worked for a government agency at a desk job.  He reported having problems getting in and out of a chair, tying his shoes, and also bathing.  'On physical examination, the Veteran did have evidence of some atrophy of the lower left arm compared to the right one.  The atrophy was more evident below the elbow, with the circumference of both arms being equal above the elbows.  On his left side, his wrist circumference was about 7.5 inches while on the right side, it was 8 inches.  Just below the elbows, his circumference on the left side was 9 inches and 9.5 inches on the right side so the was some evidence of atrophy of the left side compared to the right side.  He also had evidence of decreased muscle strength on the left side compared to the right side.  On the left upper extremity it was about 4/5, but on the right side, it was 5/5.  Deep tendon reflexes were decreased bilaterally, so the examiner could not say if they were decreased on the left side when compared to the right. Sensation was intact both on the right side and the left side.  The impression was partial paralysis of the left lower radicular group muscles.  

In a February 2013 statement, a private physician indicated that he had reviewed the record and examined the Veteran.  It was noted that as time progressed, the Veteran had developed reflex sympathetic dystrophy of the hand or complex regional pain syndrome.  He had been treated for pain, which had worsened.   The examiner noted that the Veteran should have been considered to have complete paralysis of the left median nerve and incomplete, moderate paralysis of the ulnar nerve.  Further, the Veteran's dominant hand should be considered his left hand and the Veteran should have separate evaluations for median and ulnar nerve impairment.  

An examination was conducted by VA in December 2013.  At that time the diagnoses were ulnar and median neuropathy.  The Veteran complained of pain in the left arm that was constant and worse in cold weather.  He had weakness and numbness of the hand.  He wore a splint on the left wrist.  He described himself as being ambidextrous.  Symptoms attributable to peripheral nerves included no constant pain, but intermittent pain of the left upper extremity.  There was moderate paresthesia and moderate numbness of the left upper extremity.  Muscle strength testing showed left elbow flexion to be 5/5, elbow extension to be 5/5, wrist flexion to be 5/5, wrist extension to be 5/5, grip to be 4/5, pinch between the thumb and the index finger to be 4/5.  There was no muscle atrophy noted.  Deep tendon reflexes were 2+ and equal.  Sensory examination was decreased in the hand and fingers on the left only.  There were no trophic skin changes.  There was moderate incomplete paralysis of the left median nerve and mild incomplete paralysis of the left ulnar nerve.  There was no functional impairment of the extremity such that no effective function remained other than that which would be equally well served by an amputation with a prosthesis.  

EMG studies conducted in December 2013 showed moderate demyelinating left median neuropathy at the wrist and mild demyelinating left ulnar neuropathy at the elbow.  Regarding functional impairment, the Veteran's neuropathy would prevent strong, repetitive gripping, grasping or fingering with the left hand.  The examiner stated that the Veteran did not have complete paralysis of the hand, although he did have some weakness of the ability to abduct the fingers, some weakness that affected his ability to touch each finger to the thumb, weakness of the grip, but not "drop" of the hand.  The fingers were in anatomical position, although the long finger demonstrated a "trigger" finger with an inability to touch the finger pad to the palm.  The wrist was freely moveable, although flexion and extension were reduced to 40 degrees dorsiflexion and 40 degrees palmar flexion.  There was no permanent deformity of the hand due to nerve damage.  Flexion and extension of the elbow were normal.  

The December 2013 examiner was asked to render an opinion regarding whether the left upper extremity disability precluded the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  The examiner opined that conflicting medical evidence had been reviewed and it was noted that the Veteran had a degree in criminal justice and had many years' experience working for the SEC and on federal task forces and the like.  His disability did not preclude him from securing and following substantially gainful employment at that time, and it would not be expected to do so now, given his current level of disability.  Therefore it was less likely than not that the left upper extremity disability precluded him from securing and following substantially gainful employment that is consistent with his education and occupational experience.  

Pursuant to applicable law and regulation, a 20 percent evaluation is warranted where there is evidence of mild incomplete paralysis of the major lower radicular group, which is to say, the intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers.  A 40 percent evaluation is warranted where there is evidence of moderate incomplete paralysis, with a 50 percent evaluation indicated for severe incomplete paralysis of the major lower radicular group.   A 20 percent evaluation is warranted where there is evidence of mild incomplete paralysis of the minor lower radicular group, with a 30 percent evaluation indicated for moderate incomplete paralysis of that same group.  Finally, a 40 percent evaluation is indicated where there is evidence of severe incomplete paralysis of the minor lower radicular group.  38 C.F.R. § 4.124a, Code 8512.  

The criteria for evaluation of paralysis of the median and the ulnar nerves are listed under 38 C.F.R. § 4.124a, Codes 8515 and 8516.  The rating assigned for mild incomplete paralysis of the minor extremities under either nerve is 10 percent.  Moderate incomplete paralysis of the minor extremities under either nerve is 20 percent.  A higher rating of either 30 or 40 percent is not warranted unless the incomplete paralysis is found to be "severe."  38 C.F.R. § 4.124a, Codes 8515, 8516.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given, whether due to the varied level of the nerve lesion or to partial degeneration.  When involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

On initial rating of the Veteran's left upper extremity neuropathy in 1968, the Veteran was awarded a 40 percent rating on the basis of severe incomplete paralysis of the lower radicular group (Code 8512).  This rating has been in effect for over 20 years and is now protected.  38 C.F.R. § 3.951(b).  It is further noted that, while examination reports during the current appeal have referred to the Veteran as being left handed or ambidextrous, the initial rating assigned was based upon the Veteran's STRs where it was noted that his right hand was dominant.  The Board finds that the evidence of record supports the initial finding that the Veteran's right hand is dominant.  38 C.F.R. § 4.69.  

Throughout the pendency of the Veteran's current appeal, the Veteran's left upper extremity paralysis has been productive of moderate incomplete paralysis of the median nerve and mild incomplete paralysis of the ulnar nerve.  This is demonstrated by manifestations of decreased muscle strength, signs of atrophy and decreased sensation.  Significantly, EMG studies conducted in 2013 show moderate impairment of the median nerve and mild impairment of the ulnar nerve.  At that time, no atrophy was noted and muscle strength was decreased only in grip and pinch between the thumb and the index finger.  While the private examiner in February 2013 stated that the Veteran had complete paralysis of the median nerve and moderate impairment of the ulnar nerve, specific symptoms supporting this opinion were not provided and the opinion was not supported by laboratory testing such as an EMG study.  

The Board is cognizant that separate ratings could be awarded for impairment of the ulnar and median nerves; however, as noted above, such ratings would be 10 percent and 20 percent, respectively and would, thus, combine to a 30 percent rating.  This is obviously less than the current, protected award.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for partial paralysis of the left lower radicular group, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left upper extremity neuropathy rating directly corresponds to the schedular criteria for the 40 percent evaluation for partial paralysis of the lower radicular group (Code 8512).  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left upper extremity disability, and no referral for an extraschedular rating is required.  

TDIU Prior to June 13, 2006

As noted, service connection was awarded for PTSD, rated 100 percent disabling since June 13, 2006.  The Veteran maintains that a TDIU was warranted prior to the grant of the schedular total rating.  The Veteran's initial application for TDIU was received by VA on June 12, 2006.  At that time, he reported having had four years of college education and work experience in a claims department.  In a subsequent 2014 application for TDIU the Veteran described his former job as a claims handler.  As noted, during a 2006 examination of the Veteran's left arm disability it was reported that he had worked for a government agency at a desk job.  

Prior to June 13, 2006, service connection was in effect for PTSD, rated 50 percent disabling and partial paralysis of the left lower radicular group, rated 40 percent disabling.  The Veteran's combined rating was 70 percent.  The record suggests unemployability, which constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.160(a) (2014) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The economic impact of the Veteran's left upper extremity disability has been discussed above.  In the opinion of the VA examiner in 2013, the disability does not have significant impact on the Veteran's employability in a sedentary environment, where he had apparently worked for a number of years.  This is particularly true in light of the Veteran's relatively high level of education, four years of college.  In addition to this disability, the Veteran has also been service connected for PTSD, now effective from October 2000.  

VA outpatient treatment records include a report of a psychiatric evaluation in February 2001.  At that time, on mental status evaluation, the Veteran was noted to be dressed casually and neatly.  He was alert and oriented in three spheres.  His speech was within normal limits with regards to rate, volume, and prosody.  Memory, attention, concentration. and judgement appeared intact.  He maintained good eye contact throughout the interview, and rapport was established easily.  His mood was mildly anxious, and his affect was congruent.  He denied current suicidal or homicidal ideation, plan, or intent or audio/visual hallucinations.  The diagnostic impression was PTSD.  Current global assessment of functioning (GAF) score was 70.  

In an October 2003 private psychological evaluation, the Veteran was noted to be oriented to time, place and person, and there was no indication during the evaluation of any thought disorder.  He responded appropriately to conversational level speech.  His articulation was good.  Regarding his PTSD, he said that he had intrusive thoughts that he could not get out of his mind.  (The stressor incident that served as a basis for the diagnosis of PTSD.)  He also had complaints of depression and sleep disturbances that caused chronic fatigue as well as memory difficulties.  The diagnostic impression was major depression.  His GAF score was listed as 49.  

As noted, prior to the award of a 100 percent schedular evaluation for PTSD, the Veteran's service-connected disabilities included his PTSD and his left upper extremity neuropathy.  The Board finds that these two service-connected disorders did not, standing alone, preclude him from obtaining or retaining substantially gainful employment.  In this regard, it is noted that the 2013 VA examination, which included a request for an opinion regarding industrial impairment arising from the left upper extremity disability, clearly did not show that the Veteran was unable to engage in sedentary employment due to that disorder.  In 2001, his PTSD symptoms were shown to produce only mild impairment as demonstrated by the GAF score of 70 that was assigned at that time.  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  Richard v. Brown, 9 Vet. App. 266, 267 (1996)( The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.")  While a lower GAF score of 49 was assigned by the Veteran's private physician in October 2003, the symptoms that were manifested, including intrusive thoughts, depression, sleep disturbances, and memory difficulties are not shown to be productive of interference with employment, particularly since the diagnosis at that time was major depression and not PTSD.  In fact, the only specific PTSD symptom documented were the intrusive thoughts of the accident that the Veteran sustained while in service.  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the Board finds that the combination of the Veteran's left arm and psychiatric disabilities did not reflect factors that take his case outside of the norm prior to June 13, 2006.  As such, TDIU is not warranted prior to that date.  


ORDER

An effective date of October 31, 2000, but not earlier, for the grant of service connection for PTSD is granted.  

A rating in excess of 40 percent for partial paralysis of the left lower radicular group is denied.  

TDIU prior to June 13, 2006, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


